Citation Nr: 1635664	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  09-00 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an award of additional compensation for dependent schoolchild C.G., from December 3, 2002 to December 31, 2007.

2.  Entitlement to an initial rating, in excess of 30 percent, for anxiety disorder, prior to September 5, 2013.  

3.  Entitlement to an initial rating, in excess of 70 percent, for anxiety disorder, from September 5, 2013 to February 25, 2015.

4.  Entitlement to an initial rating, in excess of 10 percent, for mild arthritis of multiple joints (previously claimed as degenerative joint disease of the thoracolumbar spine).

5.  Entitlement to an initial compensable rating for status post left bicipital tendon partial thickness tear (formerly called arthritis left shoulder).  

6.  Entitlement to service connection for degenerative joint disease, right shoulder.

7.  Entitlement to service connection for degenerative disc disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to March 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions by Department of Veterans Affairs (VA) Regional Offices (RO) for the Boston, Massachusetts.

The Veteran was granted service connection for anxiety disorder in a May 2005 rating decision.  In a December 2013 rating decision, the RO granted a 70 percent rating for anxiety disorder, effective September 5, 2013.  Since the granted increase for the Veteran's service-connected anxiety disorder does not constitute a full grant of the benefits sought for the time period currently on appeal, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  In an October 2015 rating decision, the RO granted a 100 percent rating for PTSD effective from February 26, 2015.  As such, the appeal period from February 26, 2015, for PTSD will not be addressed in this decision. 

The issues of entitlement to an initial rating, in excess of 10 percent, for degenerative joint disease of the thoracolumbar spine, entitlement to an initial compensable rating for status post left bicipital tendon partial thickness tear (formerly called arthritis left shoulder), entitlement to service connection for degenerative joint disease, right shoulder, and entitlement to service connection for degenerative disc disease of the cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record indicates that the first communication VA received from the Veteran concerning C.G.'s dependency was in July 2008, more than a year after C.G.'s eighteenth birthday and more than a year after C.G. began attending college.

2.  The evidence of record shows that the Veteran's anxiety disorder has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  anxiety, and chronic sleep impairment, increasingly isolative behavior, and difficulty in establishing relationships, prior to September 5, 2013.

3.  From September 5, 2013, to February 25, 2015, the evidence of record shows that the Veteran's anxiety disorder has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as severe anxiety, near-continuous panic that affected her ability to function effectively, chronic sleep impairment, impairment of short term memory, disturbances of motivation and mood, problems with concentration, hypervigilance, suicidal ideation, difficulty in adapting to stressful circumstances, including in a work-like setting; and an inability to establish and maintain effective relationships.



CONCLUSIONS OF LAW

1.  The criteria for an award of additional compensation for dependent schoolchild C.G., from December 3, 2002, to December 31, 2007, have not been met.  38 U.S.C.A. §§ 1115, 5110 (West 2015); 38 C.F.R. §§ 3.4, 3.401. 3.403, 3.503, 3.651, 3.667 (2015).

2.  The criteria for a rating of 50 percent, but no greater, for service-connected anxiety disorder, have been met, prior to September 5, 2013.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9413 (2013).

3.  The criteria for a rating in excess of 70 percent for anxiety disorder, have not been met from September 5, 2013, to February 25, 2015.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9413 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The RO provided VCAA notice with respect to the Veteran's claims.

After the claims were received, the RO advised the Veteran of the elements of service connection and informed her of her and VA's respective responsibilities for obtaining relevant records and other evidence in support of her claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

With respect to the initial ratings issues, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.

Concerning the dependency claim, the Board has denied the dependency claim as a matter of law.  In cases where the law, and not the evidence, is dispositive, the VCAA is not for application.  Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004).

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

I.  Dependency

Dependency Claim Additional compensation may be paid for a spouse, child, and/or dependent parent where a Veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 C.F.R. § 3.4(b)(2).

Except as otherwise provided, the term "child" of a veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child; and, (1) who is under the age of 18 years; or, (2) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by VA.  38 C.F.R. § 3.57.

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award. 38 C.F.R. § 3.401(b). The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 C.F.R. § 3.401(b)(1).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that her daughter, C.G., had been her dependent continuously since December 3, 2002.  The Veteran stated in a February 2006 statement that her daughter was a senior in high school during the 2002 to 2003 school year and she would have been required to stay in school for the 2003 to 2004 school year as well, but she started taking two classes at a junior college in the spring of 2003.  In the summer of 2003, the Veteran moved to Maine where the Veteran's daughter was enrolled in high school from September 2003 to January 2004.  The Veteran's daughter was also taking classes at a community college in Maine simultaneously, beginning in September 2003.  The Veteran's daughter was a student at that community college until the spring semester of 2005 when she applied and was accepted to the University of Maine at Orono.  The Veteran's daughter had been a full time student there since September 2005.  

The first communication from the Veteran to VA concerning C.G.'s school attendance was received in July 2008 over five years after C.G.'s 18th birthday, and over four years after she had been removed from her award due to attaining the age of majority.  The evidence does not show, and the Veteran has not claimed, that she informed VA of C.G.'s school attendance prior to the July 2008 communication.  Therefore, the claim was not received within one year from C.G.'s eighteenth birthday or within one year from the commencement of the course and as such dependency allowance is denied.  Further, to whatever extent the Veteran may contend that she was unaware of the law is, without merit, as not knowing the law is no excuse.  Bryan v. West, 13 Vet. App. 482, 486-87 (2000).  Everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 384, 68 S.Ct. 1, 92 L.Ed. 10 (1947).  Thus, regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance"  Id.  Additionally, the Board notes that the Veteran was aware of the requirements to obtain schoolchild dependency benefits, as she previously had filled out the appropriate school attendance forms in July 2008 for another child, E.G..

Overall, there is simply no legal basis upon which to grant an award of additional compensation for dependent schoolchild C.G., from December 3, 2002, to December 31, 2007.  Although sympathetic to the Veteran's claim, the Board is without authority to grant eligibility to benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  Accordingly, this appeal is denied.

II.  Initial Ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision. See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Although the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant. Id.   

A.  Anxiety Disorder

The Veteran's anxiety disorder is currently evaluated as 30 percent disabling prior to September 5, 2013, and 70 percent from September 5, 2013 to February 25, 2015, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Under Diagnostic Code 9411, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

Prior to September 5, 2013

Prior to September 5, 2013, the Veteran's anxiety disorder was rated as 30 percent disabling. The medical evidence, combined with the Veteran's subjective reports of her symptoms, indicates that the severity level of her anxiety disorder prior to September 5, 2013, warrants a 50 percent rating.  In this regard the Veteran's anxiety disorder was productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  depressed mood, anxiety, and chronic sleep impairment, increasingly isolative behavior, concentration problems, and difficulty in establishing relationships.  Therefore, the Board finds the Veteran's symptoms of her anxiety disorder warrant a 50 percent disability evaluation, but no greater, for the period prior to September 5, 2013.  38 C.F.R. § 4.130, DC 9431.

Regarding occupational impairment, the October 2002 VA examination noted that the Veteran worked as a home health care nurse.  She reported that she got along well with her co-workers and supervisors, but that she had only been at the job a few months.  In a June 2006 QTC examination report it was noted the Veteran had difficulty establishing and maintaining effective work relationships due to suspiciousness and excessive irritability.  The examiner further noted, however, that the Veteran had no difficulty understanding simple or complex commands and posed no threat of persistent danger to herself or others.  

With respect to social impairment, the October 2002 VA examination noted that the Veteran had been married twice and was still married to her second husband.  She reported having three children, the two younger children lived with her and she reported good relationships with both.  She stated that she had remained good friends with her first husband.  She reported some trust problems with her second husband.  The Veteran reported that she had a few friends, although none that lived close by at the time.  The June 2006 QTC examination reported that the Veteran had divorced her second husband and was single.  The Veteran reported difficulty getting along with people because she felt she was always "getting walked on" and that people were malicious and passive-aggressive.  The examiner noted that the Veteran had difficulty establishing and maintaining effective social relationships due to suspiciousness and excessive irritability.

The October 2002 VA examination noted that the Veteran reported feeling angry about everything, although that did not present at the examination.  Her affect was euthymic except when she became agitated talking about her husband.  The Veteran reported memory issues, but there was no evidence of it during the examination with the examiner noting that the Veteran's remote memory was intact.  The Veteran reported that she was depressed, cynical, and had a great deal of anxiety.  The examiner noted that the Veteran preferred isolation and seemed detached from people.  It was further noted that the Veteran had sleep problems, hypervigilance, and irritability problems.  

The June 2006 QTC examination noted that the Veteran had problems with insomnia, anxiety, suspiciousness, irritability, and depression.  The Veteran reported anxiety or panic attacks twice a month.  She stated she had feelings of intense fear that would lead to the panic attacks.  It was noted that the Veteran's thought process, judgement, abstract thinking, and memory were all within normal limits.  

Thus, the medical evidence, combined with the Veteran's subjective reports of her symptoms, indicated that her anxiety disorder was productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  depressed mood, anxiety, and chronic sleep impairment, increasingly isolative behavior, concentration problems, and difficulty in establishing relationships.  The Board finds the Veteran's symptoms of her anxiety disorder warrant a 50 percent disability evaluation, for the period prior to September 5, 2013.  38 C.F.R. § 4.130, DC 9411.  

There was, however, no indication that the Veteran's anxiety disorder warranted a 70 or 100 percent rating prior to September 5, 2013, because the weight of the evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or total social and occupational impairment, does not rise to the level of equipoise.  Rather, the evidence indicates that the Veteran's disability more closely approximates occupational and social impairment with reduced reliability and productivity.  Therefore, the Veteran's anxiety disorder warrants no more than a 50 percent rating prior to September 5, 2013.

In this regard, it was noted the Veteran maintained good relationships with her children and first husband as well as some friends.  The Board notes that the June 2006 QTC examination stated the Veteran had some difficulty in establishing and maintaining effective work relationships as a result of suspiciousness and irritability, the examiner further noted that the Veteran had no difficulty understanding simple or complex commands and posed no persistent danger to herself or others.  This is more congruent with a 50 percent evaluation.  Therefore the evidence indicates that the Veteran did not have total social and occupational impairment or that she was deficient in most areas, like work, family relations, judgment, thinking or mood.

From September 5, 2013, to February 25, 2015

Regarding occupational impairment, the September 2013 VA examination noted that the Veteran had been working at a home healthcare nurse for the past six years, but was found not fit for duty in August 2015 as a result of her back and shoulder problems.  The Veteran attributed any problems at work to her physical health problems.  The VA examiner determined that the Veteran had occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The examiner determined that the Veteran had difficulty in establishing and maintaining effective work relationships, as well as difficulty in adapting to stressful circumstances, including in a work or work-like setting.

With respect to social impairment, the September 2013 VA examination noted that the Veteran was currently living alone, but her sister had been visiting her for the last month.  The Veteran described very good relationships with her sister and her son who was still living at home.  The Veteran noted that she no longer liked living alone because she did not feel safe in her home.  She stated that her family believed was unnecessarily paranoid and afraid.  The Veteran stated that she had not dated in a few years, but that she had a couple of friends she socialized with that she had known for many years.  The Veteran reported that she had trust issues and had not made any new friends since leaving the military.  The examiner determined that the Veteran had difficulty in establishing and maintaining effective social relationships.

The September 2013 VA examination noted that the Veteran was anxious and suspicious.  She reported panic attacks that occurred almost weekly.  The Veteran also reported chronic sleep impairment and mild memory loss.  

The Veteran was additionally provided a VA examination in August 2015; however, as the Veteran was granted a 100 percent rating for anxiety disorder, from February 26, 2015, discussion of that examination is not necessary.

Thus, the medical evidence, combined with the Veteran's subjective reports of her symptoms, indicated that her anxiety disorder caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board finds the Veteran's symptoms of her anxiety disorder warrant no more than the currently assigned 70 percent disability evaluation from September 5, 2013 to February 25, 2015.  38 C.F.R. § 4.130, DC 9411.  

In this regard, the Board notes that the Veteran while the Veteran had stopped working as a home health care nurse, it was as a result of physical limitations and not her anxiety disorder.  Indeed, the VA examiner determined that the Veteran had only an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Additionally the examiner noted that the Veteran had difficulty but not total inability to establish and maintain working relationships and adapting to stressful circumstances in a work-like setting.  Therefore there was no evidence that the Veteran had total occupational impairment as a result of her anxiety disorder.  

With regard to her social impairment, the evidence noted that the Veteran still had a close relationship with her sister and her son who still lived at home.  She also reported relationships with a few friends whom she had known for years.  The September 2013 VA examiner noted that the Veteran had difficulty in establishing and maintaining effective social relationships, but there the weight of the evidence does not rise to equipoise that the Veteran exhibited total social impairment.  

Thus, the next higher, 100 percent rating is not demonstrated by the evidence of record, as the Veteran's anxiety disorder is not manifested by total occupational and social impairment, due to such symptoms as: gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name. Id.

Therefore, the Veteran's anxiety disorder warrants no more than a 70 percent rating from September 5, 2013 to February 25, 2015.  As noted above, the Board notes that this indicates a grant of a higher rating for the period prior to September 5, 2013, but a denial of a higher rating from September 5, 2013, to February 25, 2015.

The above noted medical evidence provided a range of GAF scores from 52 to 60, which indicates a range from some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships to some more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  The Board acknowledges that this is a wide range of GAF scores, but notes that the Veteran's overall symptomatology more accurately reflects moderate symptoms throughout the appeal.  Certainly, the evidence does not supports that the Veteran is entitled to a 100 percent rating which would indicate total occupational and social impairment.  

The Board has also considered the Veteran's statements regarding the severity of her anxiety disorder.  The Veteran contends that her anxiety disorder is far more disabling than the ratings she was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Moreover, the Board has considered the Veteran's statements that her service-connected anxiety disorder may be worse than the assigned ratings and has now granted her a higher rating of 50 percent for the period of time prior to September 5, 2013.  However, the evidence does not show that symptomatology associated with the Veteran's anxiety disorder more nearly approximates the schedular criteria associated with a higher rating other than those herein assigned, at any time relevant to the appeal period.  Therefore, the Veteran's anxiety disorder warrants an increased rating of 50 percent prior to September 5, 2013, but no greater than the currently assigned 70 percent rating from September 5, 2013, to February 25, 2015.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's anxiety disorder with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  This criteria includes both occupational and social impairment, due to any number of kinds of symptoms.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for her disabilities.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as "marked interference", over and above that which is already contemplated in the assigned schedular ratings.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs in favor of the assignment of a 50 percent, but no greater, disability rating for the Veteran's service-connected anxiety disorder prior to September 5, 2013, and against the assignment of an initial rating in excess of 70 percent, for service-connected anxiety disorder from September 5, 2013, to February 25, 2015.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





ORDER

Entitlement to an award of additional compensation for dependent schoolchild C.G., from December 3, 2002, to December 31, 2007, is denied.

Entitlement to an initial rating of 50 percent, but no greater, for service-connected anxiety disorder prior to September 5, 2013, is granted.

Entitlement to an initial rating, in excess of 70 percent, for service-connected anxiety disorder from September 5, 2013, to February 25, 2015, is denied.


REMAND

The Board notes that the Veteran is currently service-connected for mild arthritis of multiple joints, previously claimed as herniated disc T5-T6 and lumbar spine lesion.  Claims for degenerative disc disease of the thoracic and lumbar spine were denied in September 2006 and April 2010 rating decisions because there was insufficient evidence that the Veteran's chronic thoracic and lumbar spine disabilities were related to her active duty service.  Additionally it was noted that in the September 2006 rating decision, the Veteran's service connection claims for degenerative disc disease of the thoracic and lumbar spine were denied because the Veteran failed to show for x-rays associated with the April 2006 QTC examination.  The April 2006 QTC examiner determined that the Veteran had degenerative disc disease of the thoracic and lumbar spine, but failed to comment on the etiology of the diagnosis.  The subsequent September 2013 VA examination also diagnosed the Veteran with degenerative disc disease of the thoracolumbar spine and again did not provide a nexus opinion.  The Board finds that it is not clear what the Veteran is service-connected for with regard to her thoracolumbar spine.  To the extent that the Veteran was granted service connection for mild degenerative arthritis for her thoracolumbar spine disabilities, then service-connection is granted for the Veteran's thoracolumbar disabilities, including any degenerative disc disease.  If it can be determined that her degenerative disc disease of the thoracolumbar spine is the result of something other than service, then rating the claim based solely on those disabilities determined to be the result of service-connection and not an intervening cause may be necessary, but it is a question of rating.  Therefore, the claim at issue is entitlement to a rating in excess of 10 percent for a thoracolumbar spine disability.

The Veteran was afforded a VA examination for her back in April 2006.  It was noted she had a large herniated disk at T4-5 after a work related incident.  She complained of severe pain, loss of bladder control, and severe radiating pain into her legs and feet.  In April and May 2001, the Veteran had disk herniations at L4-L5 and L5-S1.  She also noted neck pain.  A MRI showed spinal cord compression, herniated nucleus pulposus (disk) at L4-L5 and L5-S1, a serpiginous and atypical lesion on L3 and an osteophyte and narrowing in the cervical spine.  The Veteran reported stiffness and pain daily as well as weakness, difficulty standing straight at times, tingling in the soles of her feet, and pain in the low back which radiated to her hip and leg.  She described the constant pain as burning, aching, oppressive, and sharp.  She reported incapacitating episodes as often as 6-7 times per year and lasting for 3-5 days each time.  Over the past year she reported 7 incidents for a total of twelve weeks.  Upon examination the Veteran exhibited flexion to 30 degrees with the pain beginning at 30 degrees, extension to 20 degrees with the pain beginning at 20 degrees, right lateral flexion to 10 degrees with pain beginning at 10 degrees, left lateral flexion to 20 degrees with pain beginning at 20 degrees, right lateral rotation to 15 degrees with pain beginning at 15 degrees, and left lateral rotation to 20 degrees.  After repetitive use, the Veteran's was further functionally reduced by pain, but with no reduction in range of motion.  There was no evidence of intervertebral disc syndrome with chronic permanent nerve root involvement.  The Veteran was diagnosed with degenerative disc disease of the cervical, thoracic, and lumbar spine.  

The Veteran was afforded a VA examination in September 2013.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine.  The Veteran stated that she had longstanding back pain that evolved into radiating leg pain with paresthesias.  She reported flare-ups that impacted the Veteran by further limiting her range of motion.  Upon examination the Veteran demonstrated flexion to 75 degrees with pain beginning at 75 degrees, extension to 25 degrees with pain beginning at 25 degrees, right lateral flexion to 25 degrees, left lateral flexion to 25 degrees, right lateral rotation to 20 degrees with pain beginning at 20 degrees and left lateral rotation to 20 degrees with pain beginning at 20 degrees.  After repetitive motion testing, the Veteran's range of motion was further limited with flexion to 70 degrees and extension to 20 degrees.  The Veteran displayed additional functional loss including less movement than normal and pain on movement.  There was evidence of tenderness to the low back and moderate radicular pain to the right lower extremity and mild radicular pain to the left lower extremity. 

It was noted that the Veteran had intervertebral disc syndrome with incapacitating episodes lasting at least 6 weeks over the past twelve months.  It was further noted that there was x-ray and MRI evidence of arthritis.  Finally the examiner stated that the Veteran likely had further limitation of 20 degrees flexion and 10 to 15 degrees of extension during flare-ups.

The above noted examinations provide findings for range of motion, however, there is no indication as to whether it is active or passive motion.  Additionally, there is nothing that addresses the Veteran's range of motion with regard to weight-bearing and nonweight-bearing.  Therefore the examinations are inadequate for rating purposes.  See Correia v. McDonald, No. 13-3238, 2016 SL 3591858 (Vet. App. July 5, 2016).

With regard to the Veteran's claim for entitlement to an initial compensable rating for status post left bicipital tendon partial thickness tear (formerly called arthritis left shoulder), the Veteran is currently rated as noncompensable prior to September 5, 2013, under Diagnostic code 5201-5019 and as 10 percent disabling from September 5, 2013 under Diagnostic Code 5201-5305.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.the Board notes that the Veteran was afforded VA examinations in October 2002, May 2006, and September 2013.  The above noted rating codes address range of motion as well as muscle injuries.  
The October 2002 VA examination noted that the Veteran had suffered a recoil injury in service that resulted in a bicipital partial-thickness tear of the tendon in her non-dominant left shoulder.  At the examination the Veteran exhibited a full range of motion with no pain or swelling.  She was diagnosed with status post left bicipital tendon partial-thickness tear with residual pain in her shoulder. 

The April 2006 QTC examination noted that the Veteran had a left rotator cuff tear in August 1999 which caused pain located at left axilla, shoulder and clavicle.  The pain was noted to be 7-8/10 and caused by physical activity or sleeping on that arm.  It was noted to be relieved by medication.  The Veteran was noted to have loss of strength, weakness, and pain.  The symptoms were noted to be intermittent and resolved by physical therapy.  The Veteran noted she had great difficulty in reaching and carrying as a result of his left shoulder disability.  Upon examination it was noted that for Muscle groups I, II, III, IV, XXII, and XXIII, strength was graded at 4/5.  The muscle injury was noted to affect the particular body part function it controlled through giving way, weakness, and restricted internal rotation, in the left shoulder and pain-limited movement of the neck.  There was no noted muscle herniation and did not involve any tendon, bone, joint, or nerve damage.  Range of motion for the left shoulder was flexion to 180 degrees, abduction to 180 degrees, external rotation to 75 degrees, and internal rotation to 75 degrees.  The Veteran's joint function, following repetitive motion, was additionally limited by pain, fatigue, weakness, and lack of endurance with pain causing the major functional impact.  

The September 2013 VA examination diagnosed the Veteran with labral tear and partial bicipital tendon tear of her non-dominant left shoulder.  The Veteran noted that she had flare-ups in the winter which caused increased pain and stiffness.  Upon examination the Veteran exhibited flexion to 180 degrees and abduction to 175 degrees.  It was noted there was no additional loss of range of motion after repetitive motion, but there was additional functional loss including less movement than normal and pain on movement.  Muscle strength was noted to be normal.  The examiner noted a history of mechanical symptoms, but no current mechanical symptoms.  Finally, the examiner noted that during flare-ups the Veteran might lose an additional 25-30 degrees of flexion and abduction of the left shoulder.  
While the Veteran's left shoulder disability is noted to be a muscle injury, the manifestation of the injury is one of limitation of motion.  Therefore, as noted above, the examination reports, in order to be considered adequate, must address range of motion in terms of active, passive, weight-bearing and nonweight-bearing.  See Correia, No. 13-3238, 2016 SL 3591858 (Vet. App. July 5, 2016).

With regard to the issues of entitlement to service connection for a right shoulder disability and a cervical spine disability, the Board notes that while the Veteran has been afforded VA examinations that address both the Veteran's right shoulder and cervical spine, there is no indication that any of the examiners addressed the nexus of either disability.  Therefore, new examinations are required to address the etiology of both the Veteran's cervical spine disability and any right shoulder disability.  Once VA provides a Veteran with a medical examination, due process requires that the examination provided be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional private treatment records identified by the Veteran and associate them with the claims file for consideration in this appeal.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current degree of severity of her service-connected thoracolumbar spine mild degenerative arthritis.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology, to include range of motion, should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In particular, the examiner should address whether the Veteran's thoracolumbar spine degenerative arthritis or any other thoracolumbar spine disability that is not determined to be the result of an intervening injury further limits the Veteran's range of motion during flare-ups.

The examiner should test the Veteran's range of motion with respect to active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

3.  Schedule the Veteran for a VA examination to determine the current degree of severity of her service-connected status post left bicipital tendon partial thickness tear.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology, to include range of motion, should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In particular, the examiner should address whether the Veteran's status post left bicipital tendon partial thickness tear further limits the Veteran's range of motion during flare-ups.

The examiner should test the Veteran's range of motion with respect to active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  Additionally, as the left shoulder has an opposite joint, the right shoulder, full range of motion testing must also be done on the opposite joint (the right shoulder). 

4.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's diagnosed mild degenerative changes of the cervical spine and any right shoulder disability; in particular, whether the Veteran's cervical spine disability or any right shoulder disability are the result of her active duty service.

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b.  The physician must review all medical evidence associated with the claims file.  In particular, the Board draws the physician's attention to the statements of the Veteran regarding the pain in her right shoulder and neck.

c.  All indicated tests and studies must be performed.

d.  The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for accepting or rejecting the credibility of the history provided by the Veteran, and the supporting lay statements, the examiner must so state, with a complete rationale in support of such a finding.

e.  The examiner must provide an opinion as to whether the Veteran's cervical spine disability or any right shoulder disability are related to her active duty service considering whether the lay statements of record, including those of the Veteran, make it more or less likely that the Veteran's cervical spine disability or any right shoulder disability are related to her active duty service.

f.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  Stated alternatively, if the examiner is unable to express an opinion about the source of the Veteran's cervical spine disability or any right shoulder disability without speculation, he or she must state detailed reasons for this inability.  The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience.

5.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, if the claim is denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


